Candle», J.
The evidence being uncontradicted that the accused found the property described in the accusation as having been stolen, that he knew it to be the property of the rightful owner, and that he retained it with the expressed purpose of converting it to his own use, his conviction on the charge of simple larceny will nbt be set aside. See Slaughter v. State, 113 Ga. 287. Judgment affirmed.

All the Justices concur.

Accusation of larceny. Before Judge Hammond. City court of Griffin. June 1, 1904.
Thomas W. Thurman, for plaintiff in error.
Joseph D. Boyd, solicitor, contra.